DETAILED ACTION
This is in response to the Remarks filed 12/27/2021 wherein claims 3-4, 6, and 11-12 have been canceled and claims 1-2, 5, 7-10, and 13-15 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 7-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Reba et al. (US 2008/0295518) in view of Bhaumik et al. (US 2017/0130587), Baralon (US 2006/0275110) and Soni et al. (US 2017/0175530).
Regarding Independent Claim 1, Reba teaches (Figures 1-6) a gas turbine engine (20) comprising: a bypass duct (30); and a plurality of outlet guide vanes (34), each having: a length (see Figure 1) extending across a bypass duct (30), and a root (the radially inner portion of 34; see Figure 1) at an inner surface (the surface of 32; see Figure 1) of the bypass duct (30). Although Reba teaches that fan exit guide vanes can utilize a variety of thickness distributions (see Paragraph 0021). Reba does not teach wherein for each outlet guide vane: a minimum thickness to chord ratio is less than 80% of a maximum thickness to chord ratio at the root of each guide vane is between 0.06 and 0.08, or wherein a maximum thickness that varies along the length by between 30% and 35% from a mean value of the maximum thickness for that outlet guide vane.
Bhaumik teaches (Figures 1-11) a vane airfoil (36) extending between two flowpath walls (40 and 42), wherein the vane (36) appears to include a minimum thickness to chord ratio (~0.12) of less than 80% (~70%) of a maximum thickness to chord ratio (~0.175), wherein the maximum thickness of the vane (36) varies along the length (see Figure 6). Bhaumik further teaches (Figures 1-11) that the thickness to axial chord distribution of the airfoil design may help tune the resonant frequency of the airfoil and may increase the operational lifespan of the airfoil (see Paragraph 0032). Therefore, the thickness to chord ratio distribution is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the thickness to chord ratios may be designed to help tune the resonant frequency of the airfoil leading to an increase in the operational lifespan of the airfoil. 
Thus, since the general conditions of the claim, i.e. that the thickness to axial chord distribution along the span may be designed to tune the resonant frequency, were taught in the prior art by Bhaumik, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba to provide the airfoil design as taught by Bhaumik having the thickness to chord ratios to tune the resonant frequency of the airfoil in order to increase the operational lifespan of the airfoil (Paragraph 0032).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller
Reba in view of Bhaumik does not teach wherein the thickness to chord ratio at a root of each guide vane, at an inner surface of the bypass duct, is between 0.06 and 0.08 or the maximum thickness varies along the length by between 30% and 35% from a mean value of the maximum thickness for that outlet guide vane.
Baralon teaches (Figures 1-5) a gas turbine engine (1) having a vane (15) extending across the bypass duct (6), wherein the thickness to chord ratio of each vane (15) is between 0.05 and 0.15 (see Paragraph 0013). Baralon further teaches that the thickness to chord ratio may be optimized with regard to the number of aerodynamic vanes and struts to create conditions for a larger cross sectional of each strut to result in an increased structural strength and servicing capability (Paragraph 0013 of Baralon).
Therefore, the thickness to chord ratio of the vane is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the thickness to chord ratios may be designed to increase the cross section area so that the structural strength is increased (Paragraph 0013 of Baralon). 
Thus, since the general conditions of the claim, i.e. that the thickness to chord ratio may be designed to increase structural strength of the vane, were taught in the prior art by Baralon, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik to provide the vane design as taught by Baralon having the thickness to chord ratio of the vane to increase structural strength of the vane (Paragraph 0013 of Baralon).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Reba in view of Bhaumik and Baralon does not teach wherein the maximum thickness varies along the length by between 30% and 35% from a mean value of the maximum thickness for that outlet guide vane.
Soni teaches (Figures 1-7) a gas turbine engine (10) having an airfoil (37) extending between two flowpath walls (40 and 42), wherein the maximum thickness of the airfoil appears to vary along the length 
Therefore, the maximum thickness variation along the length of the vane is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the maximum thickness variation along the span may be designed so that the resonant frequency avoids crosses with the drivers to increase operational lifespan (Paragraphs 0026-0027 of Soni). 
Thus, since the general conditions of the claim, i.e. that the maximum thickness variation along the span may be designed so that the resonant frequency is carefully tuned to increase the operational lifespan, were taught in the prior art by Soni, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik and Baralon to provide the vane thickness variation as taught by Soni having the maximum thickness variation along the span to increase the operational lifespan (Paragraph 0026-0027 of Soni).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 2, Reba in view of Bhaumik, Baralon, and Soni teaches the invention as claimed and as discussed above. Although Reba teaches that fan exit guide vanes are located in the bypass duct such that the 0% span of the fan exit guide vane is at the inner face of the bypass duct (see Figure 1), wherein the fan exit guide vanes can utilize a variety of thickness distributions (see Paragraph 0021) and Bhaumik teaches (Figures 1-11) that the thickness to axial chord distribution of the airfoil design may help tune the resonant frequency of the airfoil and may increase the operational lifespan of the airfoil (see Paragraph 0032), Reba in view of Bhaumik, Baralon, and Soni does not teach, as 
Soni teaches (Figures 1-7) an airfoil (37) having a maximum thickness to chord ratio located at the 0% span (located at the inner annular wall 40; see Paragraph 0024 and Figure 6). Soni further teaches (Figures 1-7) that the thickness to axial chord distribution of the airfoil design may help tune the resonant frequency of the airfoil and may increase the operational lifespan of the airfoil (see Paragraph 0024). Therefore, the thickness to chord ratio distribution is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the thickness to chord ratios may be designed to help tune the resonant frequency of the airfoil leading to an increase in the operational lifespan of the airfoil. 
Thus, since the general conditions of the claim, i.e. that the thickness to axial chord distribution along the span may be designed to tune the resonant frequency, were taught in the prior art by Soni, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik, Baralon, and Soni to provide the airfoil design as taught by Soni having the thickness to chord ratios to tune the resonant frequency of the airfoil in order to increase the operational lifespan of the airfoil (Paragraph 0032).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 5, Reba in view of Bhaumik, Baralon, and Soni teaches the invention as claimed and as discussed above. Although Reba teaches that fan exit guide vanes are located in the bypass duct such that the 0% span of the fan exit guide vane is at the inner face of the bypass duct and 100% span of the fan exit guide vane is at the outer face of the bypass duct (see Figure 1), wherein the fan exit guide vanes can utilize a variety of thickness distributions (see Paragraph 0021) and Bhaumik teaches (Figures 1-11) that the thickness to axial chord distribution of the airfoil design may help tune the resonant frequency of the airfoil and may increase the operational lifespan of the airfoil (see Paragraph 
Soni teaches (Figures 1-7) an airfoil (37) which appears to have a minimum thickness to chord ratio is at a position between around 85% and 95% span of the airfoil (see Paragraph 0024 and Figure 6). Soni further teaches (Figures 1-7) that the thickness to axial chord distribution of the airfoil design may help tune the resonant frequency of the airfoil and may increase the operational lifespan of the airfoil (see Paragraph 0024). Therefore, the thickness to chord ratio distribution is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the thickness to chord ratios may be designed to help tune the resonant frequency of the airfoil leading to an increase in the operational lifespan of the airfoil. 
Thus, since the general conditions of the claim, i.e. that the thickness to axial chord distribution along the span may be designed to tune the resonant frequency, were taught in the prior art by Soni, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik, Baralon, and Soni to provide the airfoil design as taught by Soni having the thickness to chord ratios to tune the resonant frequency of the airfoil in order to increase the operational lifespan of the airfoil (Paragraph 0032).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 7, Reba in view of Bhaumik, Baralon, and Soni teaches the invention as claimed and as discussed above. Reba in view of Bhaumik, Baralon, and Soni does not teach, as discussed so far, wherein the thickness to chord ratio at a root of each guide vane, at an inner surface of the bypass duct, is between 0.065 and 0.075.
Baralon teaches (Figures 1-5) a gas turbine engine (1) having a vane (15) extending across the bypass duct (6), wherein the thickness to chord ratio of each vane (15) is between 0.05 and 0.15 (see 
Therefore, the thickness to chord ratio of the vane is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the thickness to chord ratios may be designed to increased cross section area to increase structural strength (Paragraph 0013 of Baralon). 
Thus, since the general conditions of the claim, i.e. that the thickness to chord ratio may be designed to increase structural strength of the vane, were taught in the prior art by Baralon, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik, Baralon, and Soni to provide the vane design as taught by Baralon having the thickness to chord ratio of the vane to increase structural strength of the vane (Paragraph 0013 of Baralon).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claims 8-9, Reba in view of Bhaumik, Baralon, and Soni teaches the invention as claimed and as discussed above. Reba in view of Bhaumik, Baralon, and Soni does not teach, as discussed so far, wherein the thickness to chord ratio at a tip of each guide vane, at an outer surface of the bypass duct, is between 0.06 and 0.08 or between 0.065 and 0.075.
Baralon teaches (Figures 1-5) a gas turbine engine (1) having a vane (15) extending across the bypass duct (6), wherein the thickness to chord ratio of each vane (15) is between 0.05 and 0.15 (see Paragraph 0013). Baralon further teaches that the thickness to chord ratio may be optimized with regard to the number of aerodynamic vanes and struts to create conditions for a larger cross sectional of each strut to result in an increased structural strength and servicing capability (Paragraph 0013).
Therefore, the thickness to chord ratio of the vane is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); 
Thus, since the general conditions of the claim, i.e. that the thickness to chord ratio may be designed to increase structural strength of the vane, were taught in the prior art by Baralon, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik, Baralon, and Soni to provide the vane design as taught by Baralon having the thickness to chord ratio of the vane to increase structural strength of the vane (Paragraph 0013).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 10, Reba in view of Bhaumik, Baralon, and Soni teaches the invention as claimed and as discussed above. Reba in view of Bhaumik, Baralon, and Soni does not teach, as discussed so far, wherein the minimum thickness to chord ratio over the length of each outlet guide vane is between 65% and 75% of the maximum thickness to chord ratio.
Bhaumik teaches (Figures 1-11) a vane airfoil (36) extending between two flowpath walls (40 and 42), wherein the vane (36) appears to include a minimum thickness to chord ratio (~0.12) of less than 80% (~70%) of a maximum thickness to chord ratio (~0.175). Bhaumik further teaches (Figures 1-11) that the thickness to axial chord distribution of the airfoil design may help tune the resonant frequency of the airfoil and may increase the operational lifespan of the airfoil (see Paragraph 0032). Therefore, the thickness to chord ratio distribution is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the thickness to chord ratios may be designed to help tune the resonant frequency of the airfoil leading to an increase in the operational lifespan of the airfoil. 
Thus, since the general conditions of the claim, i.e. that the thickness to axial chord distribution along the span may be designed to tune the resonant frequency, were taught in the prior art by Bhaumik, it is not inventive to discover the optimum workable range by routine experimentation, and it would have In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 13, Reba in view of Bhaumik, Baralon, and Soni teaches the invention as claimed and as discussed above. Reba in view of Bhaumik, Baralon, and Soni does not teach, as discussed so far, wherein a chord length of each outlet guide vane varies along the length of the outlet guide vane by between 15% and 25% from a mean value of the chord length for that outlet guide vane.
Bhaumik teaches (Figures 1-11) a vane airfoil (36) extending between two flowpath walls (40 and 42), wherein the vane (36) appears to include a chord length of each vane to vary along the length of the vane by between 15% and 25% around a mean value of the chord length for the vane (see Figure 5). Bhaumik further teaches (Figures 1-11) that the axial chord distribution along the length of the vane may help tune the resonant frequency of the airfoil and may increase the operational lifespan of the airfoil (see Paragraph 0028). Therefore, the chord distribution along the length of the vane is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the axial chord distribution may be designed to help tune the resonant frequency of the airfoil leading to an increase in the operational lifespan of the airfoil. 
Thus, since the general conditions of the claim, i.e. that the axial chord distribution along the span may be designed to tune the resonant frequency, were taught in the prior art by Bhaumik, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik, Baralon, and Soni to provide the airfoil design as taught by Bhaumik having the axial chord distribution to tune the resonant frequency of the airfoil in order to increase the operational lifespan of the airfoil (Paragraph 0028). It has been held that “[W]here the general conditions of a claim In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Reba et al. (US 2008/0295518) in view of Bhaumik et al. (US 2017/0130587), Baralon (US 2006/0275110), and Soni et al. (US 2017/0175530) as applied to claim 1 above, and further in view of Niergarth et al. (US 2017/0297727).
Regarding Claim 14, Reba in view of Bhaumik, Baralon, and Soni teaches the invention as claimed and as discussed above. Reba further teaches (Figures 1-6) the gas turbine engine for an aircraft (see Figure 1) comprising: an engine core (24, 26, 28) comprising a turbine (the downstream turbine, at 28) and a compressor (the upstream compressor, at 24) and a core shaft (the inner shaft connecting 24 and 28; see Figure 1) connecting the turbine (28) to the compressor (24); a fan (at 22) located upstream of the engine core (24, 26, 28), the fan (at 22) comprising a plurality of fan blades (see Figure 1). Reba in view of Bhaumik, Baralon, and Soni does not teach a gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.
Niergarth teaches (Figures 1-6) a gas turbine engine (200) comprising: an engine core (204) comprising a turbine (218), a compressor (210), and a core shaft (224) connecting (see Figure 3 and Paragraph 0027) the turbine (218) to the compressor (210); a fan (202) located upstream of the engine core (204), the fan (202) comprising a plurality of fan blades (228); and a gearbox (234) that receives an input from the core shaft (224) and outputs a drive to the fan (202) so as to drive the fan (202) at a lower rotational speed (see Paragraph 0028) than the core shaft (204).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik, Baralon, and Soni to include the gearbox that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft, as taught by Niergarth, in order to step down the rotational speed of the LP shaft to a more efficient rotational fan speed (Paragraph 0028).
Regarding Claim 15, Reba in view of Bhaumik, Baralon, Soni, and Niergarth teaches the invention as claimed and as discussed above. Reba further teaches wherein: the turbine (the downstream turbine, at 28) is a first turbine (see Figure 1), the compressor (the upstream compressor, at 24) is a first compressor (see Figure 1), and the core shaft (the inner shaft connecting 24 and 28; see Figure 1) is a first core shaft (see Figure 1); the engine core (24, 26, 28) further comprises a second turbine (the upstream turbine, at 28), a second compressor (the downstream compressor, at 24), and a second core shaft (the outer shaft connecting 24 and 28; see Figure 1) connecting the second turbine (the upstream turbine, at 28) to the second compressor (the downstream compressor, at 24); and the second turbine (the upstream turbine, at 28), second compressor (the downstream compressor, at 24), and the second core shaft (the outer shaft connecting 24 and 28) are arranged (see Figure 1) to rotate at a higher rotational speed than the first core shaft (the inner shaft connecting 24 and 28; see Figure 1).

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Applicant argues that the rejection is unreasonable because Soni does not teach the variation of thickness as claimed because Soni’s thickness values vary by about a 100% variation between the lowest value of thickness on the span and the highest value of thickness on the span. In response, it is initially noted that the thickness varying along the length by 30% and 35% from a lowest value to a highest value is not claimed. Instead, the claims recite “the maximum thickness varies along the length by between 30% and 35% from a mean value of the maximum thickness” (claim 1 - emphasis added). Soni teaches an airfoil having thickness ratio values of approximately 1.225, 1.2, 1.175, 1.15, 1.1, 1.05, 1, 0.95, 0.85, 0.75, 0.675, 0.65, and 0.8 from 0% span to 100% span as shown in Figure 5. The mean value of these thickness ratio values is approximately 0.97 and, therefore, the maximum variance of the airfoil along its span from the mean value is about 33%. 
Moreover, even if Soni’s airfoil thickness variation was not interpreted as reaching applicant’s claimed range, Soni teaches that the airfoil includes increased thickness around certain spans so that the resonant frequency is tuned to avoid crosses with the drivers and undue stress is avoided (Paragraph 0026 of Soni). Soni further states that a design with the increased thickness at specific span locations In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). In this case, the recognized result is that the maximum thickness variation along the span may be designed so that the resonant frequency avoids crosses with the drivers to increase operational lifespan (Paragraphs 0026-0027 of Soni). 
Thus, since the general conditions of the claim, i.e. that the maximum thickness variation along the span may be designed so that the resonant frequency is carefully tuned to increase the operational lifespan, were taught in the prior art by Soni, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Reba in view of Bhaumik and Baralon to provide the vane thickness variation as taught by Soni having the maximum thickness variation along the span to increase the operational lifespan (Paragraph 0026-0027 of Soni).  It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Applicant further argues that the disclosure of Soni is directed to a rotating blade in the turbine section of a gas turbine engine and performs an entirely different function than the claimed vane which would result in a fundamentally different geometry. Applicant did not cite any references in support of his argument that blades and vanes operating in different parts of the engine necessarily have different geometry due to their different requirements. It has been held “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”); MPEP 2145(I). It is noted, however, that Huebner et al. (US 2015/0285080; see PTO-892 Notice of References Cited) teaches that guide vanes and rotating blades in different parts of the engine may be designed such that their thickness increases in the same fashion (see Paragraph 0021 of Huebner). Therefore, Applicant’s allegation without evidentiary support that the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741